Citation Nr: 0032460	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  94-21 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a bilateral foot 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from February 12 to April 
2, 1981.  

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in July 1994.  

In October 1996, the veteran testified at a hearing in 
Washington, D.C. before another Member of the Board.  It is 
pertinent to note in this regard that that Member has retired 
from the Board.  Given the action taken hereinbelow, the 
Board at this time defer further consideration of this 
matter.  

The Board then remanded the case in May 1997, December 1998 
and September 1999.  



FINDINGS OF FACT

1.  In a February 1983 decision, the Board denied the 
veteran's original claim of service connection for a 
bilateral foot disability; in a May 1990 decision, the Board 
then determined that new and material evidence had not been 
submitted to reopen the claim.

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the May 1990 
Board decision.  



CONCLUSION OF LAW

New and material evidence has been submitted for the purposes 
of reopening the claim of service connection for bilateral 
foot disability.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 3.156(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1983, the Board reviewed and denied the veteran's 
original claim of service connection for a bilateral foot 
disability.  Then, in a decision of May 1990, the Board found 
that new and material evidence had not been submitted to 
reopen a claim of service connection for bilateral pes 
planus.  That decision is final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of any factual statements added 
to the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence received since the May 1990 Board decision 
includes additional service medical records showing treatment 
for bilateral heel stress fractures.  The new evidence also 
includes the hearing testimony provided by the veteran 
regarding her activities in service and describing treatment 
rendered to her for the stress fractures in service.  

The Board finds that new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence is certainly new, as it was not of 
record at the time of the May 1990 Board decision.  

Furthermore, the evidence is material as to the presented 
question of service incurrence for a bilateral foot disorder.  
See 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for a bilateral foot disorder is reopened.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a bilateral foot disorder, 
the appeal to this extent is allowed, subject to further 
action as discussed hereinbelow.  



REMAND

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety to decide whether service connection for a 
bilateral foot disability is warranted.  

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the U.S. Court of Appeals for 
Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  

The bill also establishes a number of procedural requirements 
for VA in dealing with claims for benefits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Given the evidence suggesting that the veteran may have 
current disability due to service, the Board finds that she 
should be afforded a VA examination to determine the likely 
etiology of any currently demonstrated acquired foot 
disability.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
her identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the claimed bilateral 
foot disability since service.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  The RO should 
also obtain all VA treatment records of 
the veteran not already contained in the 
claims folder.  All records obtained must 
be associated with the claims folder.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed bilateral foot disorder.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed foot disorder.  Based on 
his/her review of the case, the examiner 
should provide an opinion, with adequate 
rationale, as to the likelihood that the 
veteran has current foot disability due 
to disease or injury that was incurred in 
or aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

3.  When the above development requested 
hereinabove has been completed, the RO 
should undertake a de novo review of the 
veteran's claim of service connection.  
The RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Then, if any benefit sought 
on appeal remains denied, the veteran and 
her representative should be provided with 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals


 



